MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Hector Manuel Arenas-Garcia petitions for review of a Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“LJ”) decision denying his motion to reopen. We review the denial of a motion to reopen for an abuse of discretion. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). The BIA did not abuse its discretion in affirming the denial of petitioner’s motion to reopen, filed six months after the BIA issued its final decision, as time-barred. See 8 U.S.C. § 1229a(c)(7)(C)(I); 8 C.F.R. § 1003.2(c)(2) (requiring that a motion to reopen be filed within 90 days of the date of entry of the final order of removal).
To the extent petitioner challenges the BIA’s decision declining to exercise its sua sponte authority to reopen, we lack jurisdiction. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
Accordingly, respondent’s unopposed motion for summary disposition, in part, and for dismissal, in part, is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED, in part, DISMISSED, in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.